LEVINE, J.
Various assignments of error are set forth. We entertain grave doubt as to the legality or justice of permitting Gustafson to charge the corporation the sum of $100.00 for services rendered to Goldberg and Wexler. It can harly be thought that these services rendered to Goldberg that these services rendered to Goldberg and Wexler were services rendered to the corporation.
We would be unwilling to disturb the trial court’s judgment except for one reason, that there was in our opinion, and adjudication by the referee in bankruptcy of the subject matter involved in this case. The trustee filed an application in bankruptcy court for a summary order to compel Gustafson to pay the $100.00. The trustee adjudicated the same by refusing the application. There was a clear way open to the trustee in bankruptcy, namely, to take exceptions to the ruling of the referee in bankruptcy and to prosecute error from such ruling.
We are not concerned with any private conversation had between counsel and the referee in bankruptcy as to the reason for the refusal of the application. His refusal of the application was a judicial determination of the question now before us and remains undisturbed until there was a modification or reversal by proper authority.
Holding these views, the judgment of the municipal court is ordered reversed and final judgment ordered for plaintiff in error.
Vickery, PJ., and Sullivan, J., concur.